DETAILED ACTION
Claims 1-20 (filed 04/08/2021) have been considered in this action.  Claims 1-2, 5-7, 9-10, 13, 15 and 17-18 have been amended.  Claims 3-4, 8, 11-12, 14, 16 and 19-20 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has applied prior art reference Walser et al. (US 20120072021) which teaches the newly amended features relating to the positioning of the structural elements based on welding geometry and compensating for structural variations.
Applicant has argued that:
“Claim 1, as amended, recites the limitations of generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element. Amended claim 1 further recites the limitations of causing, based on the first toolpath, the first robot to manipulate the first structural element. None of the cited references teaches or suggests these limitations...


First, the examiner would note that there is no claim language relating to the argued ‘deformations’, as the applicant has claimed the much broader term of ‘structural variation’.  The examiner considers a structural variation to be a much broader term than deformations, as a structural variation can be reasonably interpreted to mean any sort of change or variation in the structure or alignment of the first structural element; for example a piece that is straight for a portion and then curves could be considered to have a ‘structural variation’ because there is variation in its straight-ness at the curve.  However, it would not be reasonable to consider this to be a ‘deformation’ if the straight and curved portions are constructed as intended.  
Second, the examiner finds that Hsu does perform the newly claimed limitation of “the welding geometry compensates for the first structural variation” as Hsu explicitly describes how defects that are not previously known are compensated for based on optical data, as describes in paragraph [0055], and how variations in the fit-up nature of how the first and second structural 
Furthermore, the examiner would note that based on the amended language of claim 1, no support from the original disclosure exists for the totality of such limitations.  In regards to claim 1, the applicant has claimed:
causing a first robot to position a first structural element proximate to a second structural element;
....
generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element,
....
causing, based on the first toolpath, the first robot to manipulate the first structural element;

From these limitations it is claimed that the first robot makes two distinct actions, first that the robot positions the first structural element proximate to a second structural elements, and then manipulating the first structural element relative to the second structural element using a first toolpath.  In other words, the applicant is claiming two distinct and separate movements/manipulations of the structural elements by the first robot to position the structural elements for welding.  The examiner can find no support for two separate and distinct movements/manipulations of the structural elements by the first robot, because only one such movement/manipulation is supported by the specification.  It is 
Applicant’s remarks pointed to Fig. 4A-4B and 6A-6B, and paragraphs [0042]-[0047] and [0054]-[0056] as showing support for these two separate and distinct actions, however after a thorough reading of these sections no support can be found.  The examiner finds that there is only one single manipulation/movement action performed by the first robot for positioning the first and second structural elements proximate to one another.  For example, in regards to Fig. 4A-4B and paragraphs [0042]-[0047] it is described that:

[0041]... a method 400 begins at step 402, where control application causes a first robot and a second robot to capture optical data associated with structural elements to be welded...
[0042] At step 404, control application 148 processes optical data captured at step 402 to generate feature data. The feature data describes one or more geometric attributes of the structural elements.
[0043] At step 406, control application 148 generates a first set of toolpaths for manipulating the structural elements based on the feature data....
[0044] The first set of toolpaths, the second set of toolpaths, and the welding parameters may collectively define a fabrication strategy for fabricating a structure....
[0045] As shown in Figure 4B, the method 400 continues at step 412, where control application 148 generates a first set of commands 
[0046] At step 418, control application 148 causes the second robot to execute the second set of commands. In doing so, the second robot deposits welding material on the structural elements to form a bond between those elements...

These sets of steps make it clear that there is only a single step of positioning the two structural elements in proximity to one another with the first robot.  The claims require that a first robot both “position a first structural element proximate to a second structural element” and “causing, based on the first toolpath, the first robot to manipulate the first structural element” wherein the first toolpath is “for manipulating the first structural element relative to the second structural element”.  
The examiner would note that in paragraph [0047] it is noted that “The method 400 may then return to step 402 and repeat”, however the examiner does not consider this statement to show support for what is claimed because a looped repeating of steps is not the same as taking a series steps in a different order from what is taught.  The looping as described in paragraph [0047] would require that welding be performed such that the first and second structural 
In regards to the support of Fig. 6A-6B and paragraphs [0054]-[0056], these sections of the original disclosure deal with finding “structural variations” such as “abnormal texture 600” and “notch 610”, and have little do with the positioning of the first and second structural element.  
The examiner welcomes the applicant to explain where support for these two separate and distinct manipulations by the first robot can be found, clearly explaining such support while using reference to the original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 and 9, the applicant has claimed:
causing a first robot to position a first structural element proximate to a second structural element;
....

....
causing, based on the first toolpath, the first robot to manipulate the first structural element;

From these limitations it is claimed that the first robot makes two distinct actions, first that the robot positions the first structural element proximate to a second structural elements, and then manipulating the first structural element relative to the second structural element using a first toolpath.  In other words, the applicant is claiming two distinct and separate movements/manipulations of the structural elements relative to one another by the first robot to position the structural elements for welding.  The examiner can find no support for two separate and distinct movements/manipulations of the structural elements by the first robot, because only one such movement/manipulation is supported by the specification.  This is considered new matter, and thus a rejection under 35 U.S.C. 112(a) of claims 1 and 9 is deemed appropriate.
Claims 2-8 are dependent upon claim 1, and claims 10-16 are dependent upon claim 9, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160375524, hereinafter Hsu) in view of Walser et al. (US 20120072021, hereinafter Walser).

Claim 1, Hsu teaches “A computer-implemented method for fabricating a structure, the method comprising” ([0026] Spatial data captured by one the cameras 102a and 102b is relayed to resource 302 (e.g., a single computing device, an edge device, or networked group of computing devices)) “processing, using an edge detection algorithm, first optical data related to the first structural element to identify a set of feature data that include: a first geometrical feature that comprises a first edge of the first structural element” ([0013] a plurality of ToF cameras 102a-102d monitoring a welding scene from a variety of distances and angles. The ToF cameras 102a-102d generate 3D spatial data (e.g., "point clouds") and convey that data via wired and/or wireless network to digital signal processing circuitry 106; [0031] The resource 302 may, for example, process the spatial data to identify the workpieces 24a and 24b being welded...Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld) “and a first structural variation of the first structural element” ([0033] The resource 302 may, for example, process the spatial data to detect fit-up conditions of 24a and 24b and if they are assembled properly prior to allowing “generating, based on the set of feature data, a strategy for affixing the first structural element to the second structural element, including: generating a welding geometry for a first material that is to be deposited on the first geometrical feature, where the welding geometry is separate from the first structural element and the second structural element, the welding geometry compensates for the first structural variation; the first material occupies the welding geometry, and the first material bonds the first structural element to the second structural element” (Fig. 6 and [0054] Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The “generating a second toolpath for welding the first structural element to the second structural element by forming the welding geometry” ([0055] In another example, workpiece 504 is one-of-kind workpiece to be repaired by robot 502 and no robot program exists to repair a defect in a previously welded seam 506. A 3D map of 504 is generated from ToF data captured by camera 102, camera 102 and/or resource 302 processes the map to identify the defect, and make a custom, ad-hoc program for robot 502 to patch up the defect adaptively. A ToF-camera-equipped robotic welding cell allows the robot 502 to make custom fabrication adaptively based on the ToF analysis of the custom workpiece loaded before the robot; [0066] The extracted welding information may comprise actual joint seam location, and the function may comprise guiding a robot of the welding equipment to ensure a welding tool center point follows the joint seam) “generating a first set of welding parameters corresponding to the second toolpath” ([0056]  when pass 602, 604, and 606 are finished, the ToF camera 102 may capture a 3D map of the stack up, and an adaptive fill algorithm may use the captured 3D map to plan for the remaining passes such as their locations and sizes to fill the remain space. In “and causing, based on the second toolpath and the welding geometry, a second robot to deposit material on the first geometrical feature based on both the first set of welding parameters and the first toolpath” ([0043] The resource 302 may, for example, process the spatial data to detect the joint type on the workpiece (e.g. fillet, groove, butt, etc.) and automatically choose a welding program commensurate in a weld database stored in the welding equipment/robot with the joint type seen by the ToF camera(s) 102; [0069] The extracted welding information may indicate an identity and joint location within a welding workpiece in the welding scene, and the function may comprise automatic selection of a weld program to be used for welding the workpiece, based on the identity and joint location within the welding workpiece; [0054] FIG. 3B illustrates monitoring of robotic welding scene using one or more ToF cameras. Shown in 
Hsu fails to teach “causing a first robot to position a first structural element proximate to a second structural element; generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element; causing, based on the first toolpath, the first robot to manipulate the first structural element;”.  For the sake of compact prosecution, the examiner has presented some limitations already taught by Hsu as also being taught by Walser.
Walser teaches “causing a first robot to position a first structural element proximate to a second structural element” (Fig. 2 and [0049] The first industrial robot 11 is designed for gripping a first object 12. By way of example the industrial robot 11 is an articulated-arm robot having a gripper 11a, which is adjustable within six degrees of freedom; [0063] In optional step 51, which is effected in one development of the invention, the first industrial robot 11, “processing, using an edge detection algorithm, first optical data related to the first structural element to identify a set of feature data that includes...a first structural variation of the first structural element” ([0058] The first object 12, which is intended to be positioned in the end position in space, has known optically detectable first features 13. Said first features 13 can be any desired features which can be detected by means of the optical 3D image recording device 1. The term "optically detectable" should therefore be understood to mean detectability by the optical 3D image recording device 1; [0065] From this three-dimensional image, subsequently the position of the first object 12 held in the first compensation position of the first industrial robot 11 is determined in the “generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element” ([0094] The processing tool 32 is, for example, a welding tool for the joining welding of the first object 12 and the second object 22; [0059] The optically detectable features can be formed by features of the object, in particular its form, surface course and surface constitution, for example corners, edges, holes, cutouts and beads; [0067] Since it is now known with what error the first object 12 was gripped and a corresponding first compensation variable was determined, it is now possible to position the first object 12 by means of the first industrial robot 11 within the scope of the measuring accuracy of the sensors of the first industrial robot 11; [0069] the relative position of the recorded features 13 with respect to one another is determined and compared with the relative position of the features substantially known from the abovementioned model with respect to one another. In one variant of the invention, a fault message is “causing, based on the first toolpath, the first robot to manipulate the first structural element” ([0072] The first industrial robot 11 is subsequently adjusted by predetermining the new desired position. In other words, the first industrial robot receives a new position input variable, from which its new desired position results. This new desired position is therefore moved to by means of the sensor system and actuator system of the first industrial robot 11; [0070] the first industrial robot 11, taking account of the first compensation variable, is adjusted from the first compensation position to a position in which the first object 12 is positioned in a first approximation position near the first end position;).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic welding system using an edge detection system that processes optical data and forms a welding geometry on a workpiece as taught by Hsu with the 

In regards to Claim 2, Hsu and Walser teach the robotic welding method as incorporated by claim 1 above.  Hsu further teaches “The computer-implemented method of claim 1, further comprising: processing second optical data related to the second structural element to identify a second geometrical feature associated with the second structural element” ([0027] The resource 302 is operable to process the spatial data to identify and/or track various objects in the weld scene and take appropriate action based what is detected in the spatial data; [0031] The resource 302 may, for example, process the spatial data to identify the workpieces 24a and 24b being welded, to determine whether the workpieces are properly situated in the test fixture 304... Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld “wherein the strategy for affixing the first structural element to the second structural element is further based on the second geometrical feature” ([0031] Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program; [0042] The resource 302 may, for example, process the spatial data to detect thickness of the workpiece(s) 24a and/or 24b and automatically control welding equipment to configure welding equipment (e.g., choose a welding program from a database of programs) commensurate with the workpiece thickness seen by the ToF camera(s) 102) “and causing, based on the second toolpath, the second robot to deposit material on the second geometrical feature to form the welding geometry” ([0054] FIG. 3B illustrates monitoring of robotic welding scene using one or more ToF cameras. Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to capture sufficiently high-resolution spatial data of the area surrounding the arc so that the resource 302 can reliable detect the seam 506 from the spatial data and guide the robotic welder 502).

Claim 4, Hsu and Walser teach the robotic welding method as incorporated by claim 1 above.  Hsu further teaches “The computer-implemented method of claim 1, wherein processing the first optical data comprises executing a texture detection algorithm to identify the first structural variation” ([0032] The resource 302 may, for example, process the spatial data to detect correct geometric features of 24a and 24b (size, shape, thickness) and determine if correct workpiece is loaded in the weld fixture 304 before welding on them; [0033] The resource 302 may, for example, process the spatial data to detect fit-up conditions of 24a and 24b and if they are assembled properly prior to allowing welding to take place on them; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld, where the fit-up and/or part distortion may cause variations of the weld location in space; [0037] The resource 302 may, for example, process the spatial data to tack welds between workpieces 24a and 24b and if they are indeed welded (absence detection) and in good order prior to welding. In addition, during welding process, if the arc is going over a previously welded tack weld, the spatial data from the ToF camera(s) may be used for automatic feed-forward control of the welding equipment to adapt the welding parameters or torch position/orientation for going over a tack [0065] The extracted welding 

In regards to Claim 5, Hsu and Walser teach the robotic welding method as incorporated by claim 1 above.  Hsu further teaches “The computer-implemented method of claim 1, further comprising: generating, based on the first geometrical feature, a third toolpath; and causing, based on the third toolpath the second robot to deposit additional material on the first geometrical feature.” (Fig. 6 and [0056] One specific example of weld program customization is multi-pass welding and multi-pass cladding. That is, a ToF camera may be used to perform adaptive multi-pass welding. Because the actual bead shape and thickness may vary, the actual bead stack-up from previous passes may be captured by the ToF camera and compared to the finished weld geometry specified by the drawing. For example, referring to FIG. 6, when pass 602, 604, 

In regards to Claim 6, Hsu and Walser teach the robotic welding method as incorporated by claim 5 above.  Hsu further teaches “The computer-implemented method of claim 5, wherein the second toolpath is associated with a first material deposition pass, and the third toolpath is associated with a second material deposition pass” (Fig. 6 and [0056] One specific example of weld program customization is multi-pass welding and multi-pass cladding. That is, a ToF camera may be used to perform adaptive multi-pass welding. Because the actual bead shape and thickness may vary, the actual bead stack-up from previous passes may be captured by the ToF camera and compared to the finished weld geometry specified by the drawing. For example, referring to FIG. 6, when pass 602, 604, and 606 are finished, the ToF camera 102 may capture a 3D map of the stack up, and an adaptive fill algorithm may use the captured 3D map to plan for 

In regards to Claim 7, Hsu and Walser teach the robotic welding method as incorporated by claim 1 above.  Hsu further teaches “The computer-implemented method of claim 1, wherein the first set of welding parameters varies according to the second toolpath” ([0029] Based on the results of the processing of the spatial data, the resource 302 may, for example:...generate control signals for controlling devices of the welding scene such as the welding equipment 12 (e.g., power source, wire feeder, shielding gas valve, etc.), and the ToF cameras 102a and 102b (e.g., focus, pan, tilt, etc.); [0037] during welding process, if the arc is going over a previously welded tack weld, the spatial data from the ToF camera(s) may be used for automatic feed-forward control of the welding equipment to adapt the welding parameters or torch position/orientation for going over a tack).

In regards to Claim 8, Hsu and Walser teach the robotic welding method as incorporated by claim 7 above.  Hsu further teaches “The computer-implemented method of claim 7, wherein the first set of welding parameters indicates that an amount of material deposited on the first geometrical feature varies proximate to the structural variation” ([0029] Based on the results of the processing of the spatial data, the resource 302 may, for example:...generate control signals for controlling devices of the welding scene such as the welding equipment 12 (e.g., power source, wire feeder, shielding gas valve, etc.), and the ToF cameras 102a and 102b (e.g., focus, pan, tilt, etc.); [0037] during welding process, if the arc is going over a previously welded tack weld, the spatial data from the ToF camera(s) may be used for automatic feed-forward control of the welding equipment to adapt the welding parameters or torch position/orientation for going over a tack).

In regards to Claim 9, Hsu teaches “One or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to fabricate a structure by performing the steps of:” ([0026] Spatial data captured by one the cameras 102a and 102b is relayed to resource 302 (e.g., a single computing device, an edge device, or networked group of computing devices); [0075] As utilized herein the terms "circuits" and "circuitry" refer to physical electronic components (i.e. hardware) and any software and/or firmware ("code") which may configure the “processing, using an edge detection algorithm, first optical data related to the first structural element to identify a set of feature data that include: a first geometrical feature that comprises a first edge of the first structural element” ([0013] a plurality of ToF cameras 102a-102d monitoring a welding scene from a variety of distances and angles. The ToF cameras 102a-102d generate 3D spatial data (e.g., "point clouds") and convey that data via wired and/or wireless network to digital signal processing circuitry 106; [0031] The resource 302 may, for example, process the spatial data to identify the workpieces 24a and 24b being welded...Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld) “and a first structural variation of the first structural element” ([0033] The resource 302 may, for example, process the spatial data to detect fit-up conditions of 24a and 24b and if they are assembled properly prior to allowing welding to take place on them; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld, where the fit-up and/or part distortion may cause “generating, based on the set of feature data, a strategy for affixing the first structural element to the second structural element, including: generating a welding geometry for a first material that is to be deposited on the first geometrical feature, where the welding geometry is separate from the first structural element and the second structural element, the welding geometry compensates for the first structural variation; the first material occupies the welding geometry, and the first material bonds the first structural element to the second structural element” (Fig. 6 and [0054] Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to capture sufficiently high-resolution spatial data of the area surrounding the “generating a second toolpath for welding the first structural element to the second structural element by forming the welding geometry” ([0055] In another example, workpiece 504 is one-of-kind workpiece to be repaired by robot 502 and no robot program exists to repair a defect in a previously welded seam 506. A 3D map of 504 is generated from ToF data captured by camera 102, camera 102 and/or resource 302 processes the map to identify the defect, and make a custom, ad-hoc program for robot 502 to patch up the defect adaptively. A ToF-camera-equipped robotic welding cell allows the robot 502 to make custom fabrication adaptively based on the ToF analysis of the custom workpiece loaded before the robot; [0066] The extracted welding information may comprise actual joint seam location, and the function may comprise guiding a robot of the welding equipment to ensure a welding tool center point follows the joint seam) “generating a first set of welding parameters corresponding to the second toolpath” ([0056]  when pass 602, 604, and 606 are finished, the ToF camera 102 may capture a 3D map of the stack up, and an adaptive fill algorithm may use the captured 3D map to plan for the remaining passes such as their locations and sizes to fill the remain space. In the example, the algorithm plans for remaining passes 608, 610, and 612. When, for example, passes 602, 604, and 606 are smaller, then passes 608, 610, and 612 may be made bigger to compensate; [0065] The extracted welding information “and causing, based on the second toolpath and the welding geometry, a second robot to deposit material on the first geometrical feature based on both the first set of welding parameters and the first toolpath” ([0043] The resource 302 may, for example, process the spatial data to detect the joint type on the workpiece (e.g. fillet, groove, butt, etc.) and automatically choose a welding program commensurate in a weld database stored in the welding equipment/robot with the joint type seen by the ToF camera(s) 102; [0069] The extracted welding information may indicate an identity and joint location within a welding workpiece in the welding scene, and the function may comprise automatic selection of a weld program to be used for welding the workpiece, based on the identity and joint location within the welding workpiece; [0054] FIG. 3B illustrates monitoring of robotic welding scene using one or more ToF cameras. Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to 
Hsu fails to teach “causing a first robot to position a first structural element proximate to a second structural element; generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element; causing, based on the first toolpath, the first robot to manipulate the first structural element;”.  For the sake of compact prosecution, the examiner has presented some limitations already taught by Hsu as also being taught by Walser.
Walser teaches “causing a first robot to position a first structural element proximate to a second structural element” (Fig. 2 and [0049] The first industrial robot 11 is designed for gripping a first object 12. By way of example the industrial robot 11 is an articulated-arm robot having a gripper 11a, which is adjustable within six degrees of freedom; [0063] In optional step 51, which is effected in one development of the invention, the first industrial robot 11, holding the first object 12 with the unknown gripping error, is adjusted to a first compensation position for determining a first compensation variable. In this compensation position of the first industrial robot 11, the first object 12 is readily “processing, using an edge detection algorithm, first optical data related to the first structural element to identify a set of feature data that includes...a first structural variation of the first structural element” ([0058] The first object 12, which is intended to be positioned in the end position in space, has known optically detectable first features 13. Said first features 13 can be any desired features which can be detected by means of the optical 3D image recording device 1. The term "optically detectable" should therefore be understood to mean detectability by the optical 3D image recording device 1; [0065] From this three-dimensional image, subsequently the position of the first object 12 held in the first compensation position of the first industrial robot 11 is determined in the spatial coordinate system; [0068] For example on account of manufacturing tolerances and ambient parameters, it is possible that the first object 11, for example a sheet metal part, itself is subject to a specific tolerance in dimensioning “generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element” ([0094] The processing tool 32 is, for example, a welding tool for the joining welding of the first object 12 and the second object 22; [0059] The optically detectable features can be formed by features of the object, in particular its form, surface course and surface constitution, for example corners, edges, holes, cutouts and beads; [0067] Since it is now known with what error the first object 12 was gripped and a corresponding first compensation variable was determined, it is now possible to position the first object 12 by means of the first industrial robot 11 within the scope of the measuring accuracy of the sensors of the first industrial robot 11; [0069] the relative position of the recorded features 13 with respect to one another is determined and compared with the relative position of the features substantially known from the abovementioned model with respect to one another. In one variant of the invention, a fault message is output when a deviation between the relative position of the recorded features 13 and the relative position of the features substantially known from the model is exceeded... the model is adapted to the object 12 detected. It is thus possible for “causing, based on the first toolpath, the first robot to manipulate the first structural element” ([0072] The first industrial robot 11 is subsequently adjusted by predetermining the new desired position. In other words, the first industrial robot receives a new position input variable, from which its new desired position results. This new desired position is therefore moved to by means of the sensor system and actuator system of the first industrial robot 11; [0070] the first industrial robot 11, taking account of the first compensation variable, is adjusted from the first compensation position to a position in which the first object 12 is positioned in a first approximation position near the first end position;).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic welding system using an edge detection system that processes optical data and forms a welding geometry on a workpiece as taught by Hsu with the ability to position the workpiece using a second robot that holds the workpiece and adjusts its positioning based on a welding geometry such as a CAD model of the object as taught by Walser because as noted by Walser it would have the 

In regards to Claim 10, Hsu and Walser teach the robotic welding method as incorporated by claim 9 above.  Hsu further teaches “The one or more non-transitory computer-readable media of claim 9, further storing instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: processing second optical data related to the second structural element to identify a second geometrical feature associated with the second structural element” ([0027] The resource 302 is operable to process the spatial data to identify and/or track various objects in the weld scene and take appropriate action based what is detected in the spatial data; [0031] The resource 302 may, for example, process the spatial data to identify the workpieces 24a and 24b being welded, to determine whether the workpieces are properly situated in the test fixture 304... Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program) “wherein the strategy for affixing the first structural element to the second structural element is further based on the second geometrical feature” ([0031] Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program; [0042] The resource 302 may, for example, process the spatial data to detect thickness of the workpiece(s) 24a and/or 24b and automatically control welding equipment to configure welding equipment (e.g., choose a welding program from a database of programs) commensurate with the workpiece thickness seen by the ToF camera(s) 102) “and causing, based on the second toolpath, the second robot to deposit material on the second geometrical feature to form the welding geometry” ([0054] FIG. 3B illustrates monitoring of robotic welding scene using one or more ToF cameras. Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to capture sufficiently high-resolution spatial data of the area surrounding the arc so that the resource 302 can reliable detect the seam 506 from the spatial data and guide the robotic welder 502).

Claim 12, Hsu and Walser teach the robotic welding method as incorporated by claim 9 above.  Hsu further teaches “The one or more non-transitory computer-readable media of claim 9, wherein processing the first optical data comprises executing a texture detection algorithm to identify the first structural variation” ([0032] The resource 302 may, for example, process the spatial data to detect correct geometric features of 24a and 24b (size, shape, thickness) and determine if correct workpiece is loaded in the weld fixture 304 before welding on them; [0033] The resource 302 may, for example, process the spatial data to detect fit-up conditions of 24a and 24b and if they are assembled properly prior to allowing welding to take place on them; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld, where the fit-up and/or part distortion may cause variations of the weld location in space; [0037] The resource 302 may, for example, process the spatial data to tack welds between workpieces 24a and 24b and if they are indeed welded (absence detection) and in good order prior to welding. In addition, during welding process, if the arc is going over a previously welded tack weld, the spatial data from the ToF camera(s) may be used for automatic feed-forward control of the welding equipment to adapt the welding parameters or torch position/orientation for going over a tack [0065] The 

In regards to Claim 17, Hsu teaches “A system for fabricating a structure, comprising: a memory storing a control application; a processor that executes the control application to perform the steps of:” ([0026] Spatial data captured by one the cameras 102a and 102b is relayed to resource 302 (e.g., a single computing device, an edge device, or networked group of computing devices); [0075] As utilized herein the terms "circuits" and "circuitry" refer to physical electronic components (i.e. hardware) and any software and/or firmware ("code") which may configure the hardware, be executed by the hardware, and or otherwise be associated with the hardware) “processing, using an edge detection algorithm, first optical data related to the first structural element to identify a set of feature data that include: a first geometrical feature that comprises a first edge of the first structural element” ([0013] a plurality of ToF cameras 102a-102d monitoring a welding scene from a variety of distances and angles. The ToF cameras 102a-102d generate 3D spatial data (e.g., "point clouds") and convey that data via wired and/or wireless network to digital signal processing circuitry 106; [0031] The resource 302 may, for example, process the spatial data to identify the workpieces 24a and 24b being welded...Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld) “and a first structural variation of the first structural element” ([0033] The resource 302 may, for example, process the spatial data to detect fit-up conditions of 24a and 24b and if they are assembled properly prior to allowing welding to take place on them; [0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld, where the fit-up and/or part distortion may cause variations of the weld location in space; wherein fit-up data is considered a structural variation; [0037] The resource 302 may, for example, process the spatial data to tack welds between workpieces 24a and 24b and if they are indeed welded (absence detection) and in good order prior to ““generating, based on the set of feature data, a strategy for affixing the first structural element to the second structural element, including: generating a welding geometry for a first material that is to be deposited on the first geometrical feature, wherein:  (i) the welding geometry is separate from the first structural element and the second structural element, (ii) the welding geometry compensates for the first structural variation; (iii) the first material occupies the welding geometry, and (iv) the first material bonds the first structural element to the second structural element” (Fig. 6 and [0054] Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to capture sufficiently high-resolution spatial data of the area surrounding the arc so that the resource 302 can reliable detect the seam 506 from the spatial data and guide the robotic welder 502; [0056] That is, a ToF camera may be used to perform adaptive multi-pass welding. Because the actual bead shape and thickness may vary, the “generating a second toolpath for welding the first structural element to the second structural element by forming the welding geometry” ([0055] In another example, workpiece 504 is one-of-kind workpiece to be repaired by robot 502 and no robot program exists to repair a defect in a “generating a first set of welding parameters corresponding to the second toolpath” ([0056]  when pass 602, 604, and 606 are finished, the ToF camera 102 may capture a 3D map of the stack up, and an adaptive fill algorithm may use the captured 3D map to plan for the remaining passes such as their locations and sizes to fill the remain space. In the example, the algorithm plans for remaining passes 608, 610, and 612. When, for example, passes 602, 604, and 606 are smaller, then passes 608, 610, and 612 may be made bigger to compensate; [0065] The extracted welding information may comprise joint fit-up condition of a workpiece in the welding scene, and the function may comprise adaptation of welding parameters (e.g., current, voltage, wire speed, location of contact tip, type of electrode, type of filler material, etc.) used by the “and causing, based on the second toolpath and the welding geometry, a second robot to deposit material on the first geometrical feature based on both the first set of welding parameters and the first toolpath” ([0043] The resource 302 may, for example, process the spatial data to detect the joint type on the workpiece (e.g. fillet, groove, butt, etc.) and automatically choose a welding program commensurate in a weld database stored in the welding equipment/robot with the joint type seen by the ToF camera(s) 102; [0069] The extracted welding information may indicate an identity and joint location within a welding workpiece in the welding scene, and the function may comprise automatic selection of a weld program to be used for welding the workpiece, based on the identity and joint location within the welding workpiece; [0054] FIG. 3B illustrates monitoring of robotic welding scene using one or more ToF cameras. Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to capture sufficiently high-resolution spatial data of the area surrounding the arc so that the resource 302 can reliable detect the seam 506 from the spatial data and guide the robotic welder 502). 
“generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element; causing, based on the first toolpath, the first robot to manipulate the first structural element; a first robot that, based on the first toolpath, position the first structural element proximate to the second structural element”.  For the sake of compact prosecution, the examiner has presented some limitations already taught by Hsu as also being taught by Walser.
Walser teaches “processing, using an edge detection algorithm, first optical data related to the first structural element to identify a set of feature data that includes...a first structural variation of the first structural element” ([0058] The first object 12, which is intended to be positioned in the end position in space, has known optically detectable first features 13. Said first features 13 can be any desired features which can be detected by means of the optical 3D image recording device 1. The term "optically detectable" should therefore be understood to mean detectability by the optical 3D image recording device 1; [0065] From this three-dimensional image, subsequently the position of the first object 12 held in the first compensation position of the first industrial robot 11 is determined in the spatial coordinate system; [0068] For example on account of manufacturing tolerances and ambient parameters, it is possible that the first “generating, based on the welding geometry, a first toolpath for manipulating the first structural element relative to the second structural element” ([0094] The processing tool 32 is, for example, a welding tool for the joining welding of the first object 12 and the second object 22; [0059] The optically detectable features can be formed by features of the object, in particular its form, surface course and surface constitution, for example corners, edges, holes, cutouts and beads; [0067] Since it is now known with what error the first object 12 was gripped and a corresponding first compensation variable was determined, it is now possible to position the first object 12 by means of the first industrial robot 11 within the scope of the measuring accuracy of the sensors of the first industrial robot 11; [0069] the relative position of the recorded features 13 with respect to one another is determined and compared with the relative position of the features substantially known from the abovementioned model with respect to one another. In one variant of the invention, a fault message is output when a deviation between the relative position of the recorded features 13 and the relative position of the features substantially known from the model is “a first robot that, based on the first toolpath, position the first structural element proximate to the second structural element” (Fig. 2 and [0049] The first industrial robot 11 is designed for gripping a first object 12. By way of example the industrial robot 11 is an articulated-arm robot having a gripper 11a, which is adjustable within six degrees of freedom; [0063] In optional step 51, which is effected in one development of the invention, the first industrial robot 11, holding the first object 12 with the unknown gripping error, is adjusted to a first compensation position for determining a first compensation variable. In this compensation position of the first industrial robot 11, the first object 12 is readily visible to the optical 3D image recording device 1 for three-dimensional image recording; [0084] Alongside the essential components of the embodiment from FIG. 1a, which will not be discussed again here, a second industrial robot 21 and an object mount 24 are provided. Before the first object 12 is highly precisely adjusted to the first end position, as described above, a second object 22 is gripped by the second industrial robot 21 and positioned into the object mount 24; [0072] The first 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic welding system using an edge detection system that processes optical data and forms a welding geometry on a workpiece as taught by Hsu with the ability to position the workpiece using a second robot that holds the workpiece and adjusts its positioning based on a welding geometry such as a CAD model of the object as taught by Walser because as noted by Walser it would have the added benefit of avoiding the problem of “[0004] the measuring system of conventional industrial robots designed for holding heavy objects is not precise enough that the gripping apparatus can assume an exact position in space such as is required in some manufacturing methods. Although the drives of industrial 

Claim 18, Hsu and Walser teach the robotic welding system as incorporated by claim 17 above.  Hsu further teaches “The system of claim 17, wherein the processor executes the control application to...cause the second robot to deposit the material based on the second toolpath” ([0013] The ToF cameras 102a-102d generate 3D spatial data (e.g., "point clouds") and convey that data via wired and/or wireless network to digital signal processing circuitry 106. The welding system 106 comprises welding equipment which may include, for example, a welding power source, a welding wire feeder, a welding gas flow regulator, a welding torch, a welding fixture for positioning workpieces to be welded, an automated welding robot; [0054] Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102).  Walser further teaches “cause the first robot to position the first structural element based on the first toolpath” (Fig. 2 and [0049] The first industrial robot 11 is designed for gripping a first object 12. By way of example the industrial robot 11 is an articulated-arm robot having a gripper 11a, which is adjustable within six degrees of freedom; [0063] In optional step 51, which is effected in one development of the invention, the first industrial robot 11, holding the first object 12 with the unknown gripping error, is adjusted to a first 

In regards to Claim 19, Hsu and Walser teach the robotic welding system as incorporated by claim 17 above.  Hsu further teaches “The system of claim 17, wherein the processor executes the control application to: process second optical data related to the second structural element to identify a second geometrical feature associated with the second structural element” ([0027] The resource 302 is operable to process the spatial data to identify and/or track various objects in the weld scene and take appropriate action based what is detected in the spatial data; [0031] The resource 302 may, for example, process the spatial data to identify the workpieces 24a and 24b being welded, to determine whether the workpieces are properly situated in the test fixture 304... Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program) “wherein the strategy for affixing the first structural element to the second structural element is further based on the second geometrical feature” ([0031] Part or workpiece identification may help eliminate welding errors and can be used for automatic weld program generation and/or selection of a previously generated weld program; [0042] The resource 302 may, for example, process the spatial data to detect thickness of the workpiece(s) 24a and/or 24b and automatically control welding equipment to configure welding equipment (e.g., choose a welding program from a database of programs) commensurate with the workpiece thickness seen by the ToF camera(s) 102) “and wherein the second robot to deposits material on the second geometrical feature based on the first toolpath and the welding geometry” ([0054] FIG. 3B illustrates monitoring of robotic welding scene using one or more ToF cameras. Shown in FIG. 3B, a robotic welder 502 is welding seam 506 of workpiece 504. The robotic welder 502 is controlled by resource 302 which guides the robotic welder 502 based on spatial data from ToF camera 102. The camera 102 is positioned so as to capture sufficiently high-resolution spatial data of the area surrounding the arc so that the resource 302 can reliable detect the seam 506 from the spatial data and guide the robotic welder 502).

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Walser as applied to claims 2, 10 and 19 above, and further in view of Dinham (Autonomous Weld Joint Detection and Localisation Using Computer Vision in Robotic Arc Welding, hereinafter Dinham).

In regards to Claim 3, Hsu and Walser teach the robotic welding method as incorporated by claim 2 above.
Hsu and Walser fail to teach “The computer-implemented method of claim 2, wherein the first geometrical feature further comprises a first face of the first structural element, the second geometrical feature comprises a second face of the second structural element, and the second robot deposits the material on the second face of the second structural element to bind the first face of the first structural element to the second face of the second structural element”.
Dinham teaches “The computer-implemented method of claim 2, wherein the first geometrical feature further comprises a first face of the first structural element” (Fig. 4.79-4.116 and [page 182-203] show butt and filet weld joints which are formed as a seam between the face of the first and the face of the second object that are welded together; pages 88-105 describe how parts of the faces are rejected as seed nodes because they do not form a part of the edge, and thus only the portions of the faces adjacent to the edge are considered for welding, thus it is teaching that both faces and edges can be distinguished from one another) “the second geometrical feature comprises a second face of the second structural element” (Fig. 4.79-4.116 and [page 182-203] show butt and filet weld joints which are formed as a seam between the face of the first and the face of the second object that are welded together; pages 88-105 describe how parts of the faces are rejected as seed nodes because they do not form a part of the edge, and thus only the portions of the faces adjacent to the edge are considered for welding, thus it is teaching that both faces and edges can be “and the second robot deposits the material on the second face of the second structural element to bind the first face of the first structural element to the second face of the second structural element” (when considered in combination with the previously taught portions of Walser and Hsu, Fig. 4.139-4.150 show welding results of joining faces of butt and fillet weld joints, which were welded by robot).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic welding method as taught by Hsu and Walser with the face and edge detection algorithms that are able to distinguish faces and edges so that welding can be performed as taught by Dinham because it would have the stated benefit of “[page xix] This thesis introduces new methods for autonomous identification for both butt and fillet weld joints regardless of the base material, surface finish and surface imperfections. The detection methods analyse the image from a global perspective and are able to identify the weld joint without prior knowledge of the shape of location of the weld joint in the image”.  In other words, by incorporating the methods of Dinham into the systems of Hsu and Walser, one would expect to take a known method of processing optical data to differentiate between edges and faces so that welding seeds can be created, and apply it to the 

In regards to Claim 11, Hsu and Walser teach the robotic welding method as incorporated by claim 10 above.
Hsu and Walser fail to teach “The one or more non-transitory computer-readable media of claim 10, wherein: the first geometrical feature further comprises a first face of the first structural element, the second geometrical feature comprises a second face of the second structural element, and the second robot deposits the material on the second face of the second structural element to bind the first face of the first structural element to the second face of the second structural element”.
Dinham teaches “The one or more non-transitory computer-readable media of claim 10, wherein: the first geometrical feature further comprises a first face of the first structural element” (Fig. 4.79-4.116 and [page 182-203] show butt and filet weld joints which are formed as a seam between the face of “the second geometrical feature comprises a second face of the second structural element” (Fig. 4.79-4.116 and [page 182-203] show butt and filet weld joints which are formed as a seam between the face of the first and the face of the second object that are welded together; pages 88-105 describe how parts of the faces are rejected as seed nodes because they do not form a part of the edge, and thus only the portions of the faces adjacent to the edge are considered for welding, thus it is teaching that both faces and edges can be distinguished from one another) “and the second robot deposits the material on the second face of the second structural element to bind the first face of the first structural element to the second face of the second structural element” (when considered in combination with the previously taught portions of Walser and Hsu, Fig. 4.139-4.150 show welding results of joining faces of butt and fillet weld joints, which were welded by robot).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 

In regards to Claim 20, Hsu and Walser teach the robotic welding method as incorporated by claim 19 above.
“The system of claim 19, wherein: the first geometrical feature further comprises a first face of the first structural element, the second geometrical feature comprises a second face of the second structural element, and the second robot deposits the material on the second face of the second structural element to bind the first face of the first structural element to the second face of the second structural element”.
Dinham teaches “The system of claim 19, wherein: the first geometrical feature further comprises a first face of the first structural element” (Fig. 4.79-4.116 and [page 182-203] show butt and filet weld joints which are formed as a seam between the face of the first and the face of the second object that are welded together; pages 88-105 describe how parts of the faces are rejected as seed nodes because they do not form a part of the edge, and thus only the portions of the faces adjacent to the edge are considered for welding, thus it is teaching that both faces and edges can be distinguished from one another) “the second geometrical feature comprises a second face of the second structural element” (Fig. 4.79-4.116 and [page 182-203] show butt and filet weld joints which are formed as a seam between the face of the first and the face of the second object that are welded together; pages 88-105 describe how parts of the faces are rejected as seed nodes because they do not form a part of the edge, and “and the second robot deposits the material on the second face of the second structural element to bind the first face of the first structural element to the second face of the second structural element” (when considered in combination with the previously taught portions of Walser and Hsu, Fig. 4.139-4.150 show welding results of joining faces of butt and fillet weld joints, which were welded by robot).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic welding method as taught by Hsu and Walser with the face and edge detection algorithms that are able to distinguish faces and edges so that welding can be performed as taught by Dinham because it would have the stated benefit of “[page xix] This thesis introduces new methods for autonomous identification for both butt and fillet weld joints regardless of the base material, surface finish and surface imperfections. The detection methods analyse the image from a global perspective and are able to identify the weld joint without prior knowledge of the shape of location of the weld joint in the image”.  In other words, by incorporating the methods of Dinham into the systems of Hsu and Walser, one .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Walser as applied to claim 9 above, and further in view of Albert et al. (US 20170259373, herein Albert).

In regards to Claim 13, Hsu and Walser teach the robotic welding method as incorporated by claim 9 above.  
	Hsu further teaches “wherein the first geometrical feature further comprises a seam between the first structural element and the second structural element” ([0034] The resource 302 may, for example, process the spatial data to assist robot to "find" the seam or the starting point of a weld, where the fit-up and/or part distortion may cause variations of the weld location 
	The combination of Hsu and Walser fail to teach “processing the first optical data further comprises determining a width of the seam”.
Albert teaches “processing the first optical data further comprises determining a width of the seam” (paragraph [0017] describes a gap (seam) between two workpieces (first and second structural elements) where the gap is varied in width and height and the system is able to adapt processing parameters to account for these variances [0059] describes how gap height (width) is measured using light between the two workpieces).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the dual-robotic welding system using a camera to control the operations as taught by Hsu and Walser with the welding parameters that includes an amount of material deposited as taught by Albert because such a system would satisfy Albert’s goal of “[0003] By filling a gap formed between the workpieces at the lap joint, the weld seam quality is improved”.  In other words, by using the seam width determination and compensation of Albert, a person having ordinary skill would 

In regards to Claim 14, Hsu Walser and Albert teach the robotic welding method as incorporated by claim 13 above.  Albert further teaches “wherein the second robot deposits the material on the seam at a rate proportional to the width of the seam” (paragraphs [0036-0038] describes how process parameters (welding parameters) are varied based on a structural variation (gap height, thickness of the workpiece), one of those parameters being feed rate (gap height corresponds to a seam width) and the feed rate is varied according to the determined gap height).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Walser and Albert as applied to claim 13 above, and further in view of Ito et al. (US 5715375, herein Ito).

In regards to Claim 15, Hsu, Walser and Albert teach the robotic welding method as incorporated by claim 13 above.
The combination of Hsu, Walser and Albert fail to teach “The one or more non-transitory computer-readable media of claim 13, wherein: causing the first robot to manipulate the first structural element moves the seam relative to the first robot at a first speed”.
Ito teaches “The one or more non-transitory computer-readable media of claim 13, wherein: causing the first robot to manipulate the first structural element moves the seam relative to the first robot at a first speed” ([col 3 lines 9-54 and Fig. 1] describes a workpiece that is rotated (repositioned) during welding along the weld center line (seam), which would inherently have a first speed as anything that is moving must have a speed; [col 1 line 48] in the case where the welding path is formed by moving the workpiece (for rotation, translation, etc.) with respect to the robot, the robot control device can recognize the time of shift to the new weld layer from the displacement (rotational position, 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the dual robot system that tracks a seam for welding taught by Hsu, Walser and Albert with the ability to move a workpiece as taught by Ito because such a modification would impart the stated benefit of Ito of “[col 2 line 11] provide a robot control system for executing multi-layer arc welding based on weaving by controlling a robot which mounts a welding torch, while moving a workpiece with respect to the robot, in which the robot can seize the time when welding for the next layer is started and also recognize the order of the current layer accurately even in the case where the workpiece is driven irrespectively of the control of the robot control device”.  In other words, by incorporating the features of Ito one of ordinary skill in the art would expect improved automatic welding that adapts to the layer number and is also capable of welding while the workpiece is moving.  By combining these elements, one of ordinary skill would expect to use the known system of a dual-robot welding system that utilizes optical data to recognize a seam along the objects to be welded, one robot holding the part to be welded and the other robot performing the welding, with the known technique of moving 

In regards to Claim 16, Hsu, Walser, Albert and Ito teach the dual-robot welding system with seam tracking and the first robot being able to reposition the workpiece of claim 15.  Albert further teaches “wherein the second robot deposits the material on the seam at a rate proportional to the first speed” ([0036-0038] describes how process parameters (welding parameters) are varied based on a structural variation (gap height, thickness of the workpiece), one of those parameters being feed rate (rate of material being deposited) and because it uses [0026] real-time monitoring of the formed weld to correct these parameters, it would determine a proportional feed rate to the relative speed of movement between the workpiece and the welding head).  Alternatively, it can be considered that because Ito is teaching the use of a rotating/moving object it can be considered that Ito teaches the deposition rate being proportional to the speed because as noted by Ito “[col 2 line 33] by immediately detecting the order .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pryor (US 5380978) – teaches a robotic welding system that uses a positioning robot to position a workpiece and a welding robot for depositing a welding geometry, based on optical data and compensates for structural variations
Pryor (US 5910894) – teaches a robotic welding system that uses a positioning robot to position a workpiece and a welding robot for depositing a welding geometry, based on optical data and compensates for structural variations
Inoune et al. (US 20060278622) – teaches a robotic welding system that uses a positioning robot to position a workpiece and a welding robot for depositing a welding geometry, based on optical data and compensates for structural variations
Yamaoka et al. (US 20060245901) – teaches a robotic positioning system for moving a structural element for welding
Habibi et al. (US 20070276539) – teaches a robotic positioning system that moves a structural element based on optical data
The examiner has provided these additional art to show that the concepts currently claimed are common in the art, and the level of detail in the amended claims is insufficient to overcome multiple prior art references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116